Title: To Benjamin Franklin from ——— Bidé de Chavagnes, [before 16 March 1780]
From: Chavagnes, —— Bidé de
To: Franklin, Benjamin


[before March 16, 1780]
Laccueil favorable et les bontés que jay eprouvé dans votre patrie, mont penetrés de la plus vive reconnoissance envers vos compatriottes nos bons alliés, je desirerois pouvoir avoir lhonneur de l’exprimer dans toutte sa force a votre excellence et que les circonstances pussent me permettre de vous presenter moymême mes respects et les voeux sinceres que je forme pour la prosperité de votre nation, et faire connoissance avec leur illustre chef a qui jay lhonneur dassurer que je me suis trouvé trop heureux de pouvoir faire parvenir lettres, paquets, et une petite boette que l’on ma remis a boston pour son excellence et dont monsieur de vallois veut bien se charger. Jignore si monsieur johns adams, sa famille, mr. denas et allain sont de retour a versailles et si ils ont etés aussi contents de moy que je lay eté de les posseder et passer en france, leurs estimes et amitiés me sont cheres ainsi que celles de messieurs le general ancohks, le docteur couppa de tous les habitans et habitantes de boston, et si dans le courant de cette année il se trouvoit dans les operations combinées de la cour de france une mission pour l’amerique septentrionalle je serois bien jaloux den estre chargé ou de my joindre, les circonstances me mettroint peut estre a même de vous estre utile et de contribuer a la prosperité de vos armes, tels sont mes veritables sentiments pour votre nation dont je ne cesse de chanter les louanges. Je prie votre excellence d’en estre bien persuadé ainsi que du profond respect avec lequel jay l’honneur d’estre de son excellence Le tres humble et tres obeissant serviteur
Bidé DE CHAVAGNEScapne. des vaux. du roy de france.Cy devant commandant la fregatte la sensiblequi a eté 3 mois ½ a boston
